



Exhibit 10(d)


WELLS FARGO & COMPANY
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2020)
1.Purpose, History and Effective Dates. On July 27, 1993, the Board of Directors
of Norwest Corporation, a Delaware corporation now known as “Wells Fargo &
Company” (the “Company”), authorized the creation of a nonqualified, unfunded,
elective deferral plan known as the “Norwest Corporation Employees’ Deferred
Compensation Plan” (the “Plan”) for the purpose of allowing a select group of
management and highly compensated employees of the Company and its Affiliates to
defer the receipt of compensation which would otherwise be paid to those
employees. Effective July 1, 1999, the name of the Plan was changed to the
“Wells Fargo & Company Deferred Compensation Plan.” The Company reserved the
power to amend and terminate the Plan by action of the Human Resources Committee
of the Company’s Board of Directors. The Human Resources Committee exercised
that reserved power of amendment by the adoption of amended and restated Plan
documents effective January 1, 2004, and effective January 1, 2008.


The terms of the 2008 Restatement were intended to comply with Internal Revenue
Code §409A, as added by the American Jobs Creation Act of 2004 and applicable
guidance thereunder. The terms of such Restatement applied to: (i) deferred
compensation that relates all or in part to services performed on or after
January 1, 2005, and (ii) deferred compensation that relates entirely to
services performed on or before December 31, 2004 if such amounts were not
earned or vested prior to January 1, 2005. The 2008 Restatement was not intended
to materially modify the Plan with respect to any other amounts payable pursuant
to the Plan and was construed and administered accordingly.
The Human Resources Committee exercised its reserved power of amendment by the
adoption of an amended and restated Plan document (the “Restatement”) effective
January 1, 2020 (the “Restatement Effective Date”).
The terms of this Restatement (i) incorporate all of the Plan’s amendments
subsequent to the 2008 Restatement and prior to the Restatement Effective Date
and (ii) clarify certain provisions relating to the Plan’s administration. This
Restatement is not intended to material modify the Plan with respect to any
amounts payable pursuant to the Plan.
2.Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:


(A)
Affiliate. Any entity other than the Company that is part of a “single employer”
within the meaning of subsection (b) or (c) of Code §414 that includes the
Company; subject, however, to such aggregation rules as may be provided in
applicable guidance under Code §409A.

(B)
CD Option. An earnings option based on a certificate of deposit in such
denomination and for such duration as is determined from time to time by the
Plan Administrator.

(C)
Code. The Internal Revenue Code of 1986, as from time to time amended.

(D)
Common Stock. Shares of Wells Fargo & Company common stock.

(E)
Common Stock Earnings Option. An earnings option based on shares of Common
Stock.

(F)
Compensation. Base salary, bonuses, incentives and commissions earned by an
Eligible Employee during the Deferral Year for services rendered to the Company
or its Affiliates as determined by the Plan Administrator for that Deferral Year
and payable (if not deferred) no later than March 15 of the Plan Year following
the Deferral Year; provided, however, that Compensation shall not include:



1

--------------------------------------------------------------------------------





(1)
any award under the Company’s Long-Term Incentive Compensation Plan, or any
successor to the plan;

(2)
any amount if the right to receive that amount is conditioned on the Eligible
Employee’s Separation from Service;

(3)
compensation paid on account of salary continuation leave;

(4)
any amount paid after the pay period in which the Eligible Employee’s Separation
from Service (including a resignation or termination of employment at retirement
age) occurs except bonuses payable after the March 1 immediately following the
date the Employee incurs a Separation from Service if the Eligible Employee
elected payment in annual installment’s and Section 9(I) does not apply.

(G)
Deferral Accounts. Bookkeeping accounts maintained for a Participant to which
are credited the amounts deferred under Deferral Elections, Stock Option Gain
Deferral Elections and amounts credited pursuant to Appendix B and/or Appendix C
of the Plan, together with any increase or decrease thereon, based on the
earnings option(s) selected by the Participant or mandated by the Plan.

(H)
Deferral Election. An irrevocable election made by an Eligible Employee during
an enrollment period specified by the Plan Administrator or the Plan to defer
the receipt of Compensation for a given Deferral Year. The term “Deferral
Election” does not include a Stock Option Gain Deferral Election or the
automatic deferral of supplemental Company matching contributions credited
pursuant to Appendix B of the Plan and/or supplemental discretionary profit
sharing contributions credited pursuant to Appendix C of the Plan.

(I)
Deferral Year. The Plan Year for which a Deferral Election is made.

(J)
Eligible Employee. Each employee of the Company or any of its Affiliates who has
been selected for participation in the Plan for a given Plan Year pursuant to
Section 3 of the Plan and/or who receives an allocation pursuant to Appendix B
and/or Appendix C of the Plan for a given Plan Year. Each Eligible Employee
shall be a member of a “select group of management or highly compensated
employees,” within the meaning of Sections 201, 301 and 401 of ERISA,

(K)
ERISA. The Employee Retirement Income Security Act of 1974, as from time to time
amended.

(L)
Fund Option. An earnings option based on a selection of registered investment
companies, collective investment funds, private portfolios, or other comparable
investment media chosen from time to time by the Company’s Employee Benefit
Review Committee, unless or until the Plan Administrator appoints a different
individual or committee to select all or some of the earnings options.

(M)
Initial Deferral Election. The special Deferral Election described in Section
6(C) that is available only to certain Eligible Employees who have not
previously participated in an account balance nonqualified deferred compensation
plan maintained by the Company or an Affiliate.

(N)
Key Employee. If the Participant is determined to be a “Key Employee” for
purposes of Code section 409A, no lump sum or installment payment shall be paid
to the Participant prior to the date that is six months after the date the
Participant’s Separation from Service occurred. For purposes of this Plan, a
Participant’s status as a Key Employee shall be determined in accordance with
the Wells Fargo & Company Key/Specified Employee Policy as adopted and amended
from time to time by the Human Resources Committee of the Company’s Board of
Directors.

(O)
Participant. Each Eligible Employee who enters into a Deferral Election, who
receives an allocation pursuant to Appendix B of the Plan, who receives an
allocation pursuant to Appendix C of the Plan, who prior to 2004 entered into a
Stock Option Gain Deferral Election, or who has a Transferred Account set up
under the Plan. An employee who has become a Participant shall remain a
Participant in the Plan until the date of the Participant’s death, or if
earlier, the date the Participant no longer has any accounts under the Plan.



2

--------------------------------------------------------------------------------





(P)
Plan Administrator. “Plan Administrator” of the Plan is the Director of Human
Resources and the Director of Compensation and Benefits, each of whom, acting
individually, may take action as the Plan Administrator.

(Q)
Plan Year. The twelve-month period beginning on any January 1 and ending the
following December 31.

(R)
Separation from Service. For purposes of this Plan, a participant’s “Separation
from Service” occurs upon his or her death, retirement or other termination of
employment or other event that qualifies as a “separation from service” under
Code section 409A and the applicable regulations thereunder as in effect from
time to time. The Plan Administrator shall determine in each case when a
participant’s Separation from Service has occurred, which determination shall be
made in a manner consistent with Treasury Regulation Section 1.409A-1(h). The
Plan Administrator shall determine that a Separation from Service has occurred
as of a certain date when the facts and circumstances indicate that the Company
(or an Affiliate, if applicable) and the participant reasonably anticipate that,
after that date, the participant will render no further services, or the
participant’s level of bona fide services (either as an employee or independent
contractor) will permanently decrease to a level that is 20% or less than the
average level of the participant’s bona fide services (either as an employee or
independent contractor) previously in effect for such participant over the
immediately preceding 36-month period (or the participant’s entire period of
service, if the participant has been providing services for less than 36
months). If the Participant incurs a Separation from Service as determined by
the Plan Administrator, a subsequent rehire will not impact the prior Separation
from Service determination and distribution will commence pursuant to Section 9.

The following presumptions shall also apply to all such determinations:
(1)
Transfers. A Separation from Service has not occurred upon the participant’s
transfer of employment or of provision of services from the Company to an
Affiliate or vice versa, or from an Affiliate to another Affiliate.

(2)
Medical leave of absence. Where the participant has a medical leave of absence
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, and he or she has not returned to employment with
the Company or an Affiliate, a Separation from Service has occurred on the
earlier of: (A) the first day on which the participant would not be considered
“disabled” under any disability policy of the Company or Affiliate under which
the participant is then receiving a benefit; or (B) the first day on which the
participant’s medical leave of absence period exceeds 29 months.

(3)
Military leave of absence. Where the participant has a military leave of
absence, and he or she has not returned to employment with the Company or an
Affiliate, a Separation from Service has occurred on the day next following the
last day on which the participant is entitled to reemployment rights under
USERRA.

(4)
Salary continuation leave. A Separation from Service has occurred on the first
day of the Participant’s salary continuation leave taken under the Company’s
salary continuation leave program.

(5)
Other leaves of absence. In the event that the participant is on a bona fide
leave of absence, not otherwise described in this Sec. 2(R), from which he or
she has not returned to employment with the Company or an Affiliate, the
participant’s Separation from Service has occurred on the first day on which the
participant’s leave of absence period exceeds six months or, if earlier, upon
the participant’s termination of employment (provided that such termination of
employment constitutes a Separation from Service):

(6)
Asset purchase transaction. If, in connection with the sale or other disposition
of substantial assets (such as a division or substantially all assets of a trade
or business) of the Company or an Affiliate to an unrelated buyer, the
participant becomes an employee of the buyer or an affiliate of the buyer upon
the closing of or in connection with such transaction,



3

--------------------------------------------------------------------------------





a Separation from Service has not occurred if the Company and the buyer have
specified that such transaction will not, with respect to any individual
affected by such transaction who becomes an employee of the buyer or an
affiliate, be considered a “separation from service” under Treasury Regulation
Section 1.409A-1(h), and such specification meets the requirements of Treasury
Regulation Section 1.409A-1(h)(4).
(S)
Stock Option Gain Compensation. Gain realized from the exercise of specified
Common Stock option grants under the Company’s Long-Term Incentive Compensation
Plan, or any other stock option plan approved by the Plan Administrator, using
the stock-for-stock swap (“stock swap”) method of exercise. Stock option gains
derived from either a cash exercise or a same day sale are not Stock Option Gain
Compensation.

(T)
Stock Option Gain Deferral Election. An irrevocable election to defer the
receipt of Stock Option Gain Compensation made by an Eligible Employee prior to
January 1, 2004.

(U)
Transferred Account. A bookkeeping account maintained for a Participant to which
is credited the Participant’s interest in any nonqualified deferred compensation
plan transferred to this Plan, together with any increase or decrease thereon
based on the earnings option(s) selected by the Participant or mandated by the
Plan.

3.Eligibility. Each employee of the Company or an Affiliate who meets the
requirements in Section 2(J) who has been selected for participation in the Plan
by the Plan Administrator, or by such officers of the Company to whom the Plan
Administrator has delegated its authority, shall be considered an Eligible
Employee and shall be eligible to make Deferral Elections under the Plan until
such time as the employee no longer meets the requirements in Section 2(J) or
employee’s selection has been revoked. In addition, each employee of the Company
or an Affiliate who receives an allocation pursuant to Appendix B and/or
Appendix C for a given Plan Year shall be considered an Eligible Employee but
only with respect to the allocations under Appendix B and/or Appendix C, unless
the employee has also been selected for participation pursuant to the previous
sentence. Selection of an employee for participation in this Plan shall be
deemed to occur on the date notice of the employee’s selection is sent to the
employee in accordance with the notice procedures established by the Plan
Administrator. In the event an employee’s selection is revoked and the employee
ceases to be an Eligible Employee, such revocation shall have no effect on any
outstanding deferral elections.
4.Transferred Accounts. Transferred Accounts created following a merger or
transfer described in Appendix A shall be subject to the terms and conditions
described in Appendix A. To the extent, if any, Appendix A makes distribution of
a Transferred Account subject to the rules of this Plan without specifying
whether the distribution rules of Section 8 or Section 9 will apply, the rules
of this Plan applicable to distribution of the Transferred Account shall be (a)
the rules in Section 8, if the Transferred Accounts are attributable to amounts
earned and vested prior to January 1, 2005, and (b) the rules in Section 9, if
the Transferred Accounts are attributable to amounts not earned and vested prior
to January 1, 2005. Individuals for whom a Transferred Account is maintained
shall be considered Participants in this Plan with respect to their Transferred
Accounts from the date indicated in Appendix A through the date their
Transferred Accounts are fully distributed. Such Participants shall not,
however, be entitled to enter into Deferral Elections unless they are also
Eligible Employees within the meaning of the Plan. The right of such
Participants to make Deferral Elections shall be subject to any additional
limitations described in Appendix A.
5.Deferral of Compensation.
(A)
Deferral Elections for Deferral Years Beginning On or After January 1, 2008. An
Eligible Employee may elect to defer all or any part of his or her Compensation
for a Deferral Year beginning on or after January 1, 2008, by making a Deferral
Election in accordance with Section 6 below.

(B)
Deferral Elections for Deferral Years Beginning Prior to January 1, 2008.
Deferral Elections for Deferral Years beginning prior to January 1, 2008, were
made pursuant to the terms of the Plan in effect at the time of the Deferral
Election.

(C)
Stock Option Gain Deferral Elections. Effective January 1, 2004, the Plan no
longer permits Eligible Employees to enter into Stock Option Gain Deferral
Elections. Stock Option Gain Deferral Elections made prior to that date were
made pursuant to the terms of the Plan in effect at the time of the



4

--------------------------------------------------------------------------------





Stock Option Gain Deferral Election. Notwithstanding anything in those terms or
in this Plan to the contrary, Stock Option Gain Deferral Elections with respect
to options that were not earned and vested as of December 31, 2004, and Stock
Option Gain Deferral Elections with respect to options that have not been
exercised before the Participant’s employment termination, shall be void and
have no effect.
6.Deferral Elections. Deferral Elections made with respect to Deferral Years
beginning on or after January 1, 2008 shall be subject to the following:
(A)
Time. Except as otherwise provided in (C) below, an Eligible Employee who wishes
to defer Compensation earned in a Deferral Year must file an irrevocable
Deferral Election with respect to that Compensation during the enrollment period
specified by the Plan Administrator for that Deferral Year, but no later than
December 31 of the Plan Year preceding that Deferral Year. A Deferral Election
shall be effective only for the Deferral Year specified in the Deferral
Election. A new Deferral Election must be filed for each Deferral Year. For
purposes of election timing under this Section 6(A), if Compensation consists of
sales commissions, the Participant is treated as providing the services giving
rise to such commissions in the Participant’s taxable year in which the customer
remits payment to the Company or its Affiliates, or, if applied consistently to
all similarly situated service providers, in the Participant’s taxable year in
which the sale giving rise to the commissions occurs. For purposes of election
timing under this Section 6(A), if Compensation consists of investment
commissions, the Participant is treated as providing the services giving rise to
such commissions over the 12 months preceding the date as of which the overall
value of the assets or the asset accounts is determined for purposes of
calculation of the commissions.

(B)
Content. An Eligible Employee’s Deferral Election shall indicate the percentage
of Compensation to be deferred, the earnings option(s) that will determine
earnings on the deferred Compensation (see Section 7(A)), and the time and form
of distribution (see Section 9). The Eligible Employee shall specify for each
Compensation category the percentage to be deferred per pay period.

(C)
Initial Deferral Elections. An employee who:

(1)
has not previously been eligible to participate in any “account balance plan”
(as defined in Treas. Reg. §31.3121(v)(2)-1(c)(1)(ii)(A)) maintained by the
Company or any Affiliate, other than a plan described in paragraph (c)(2)(i)(D),
(E), (F), (G) or (H) of Treas. Reg. §1.409A-1, including any arrangement that
would have been such an account balance plan if the person had been an employee
at the time of his or her participation, and

(2)
becomes an Eligible Employee on or before the one-month anniversary of the
employee’s date of hire,

may make a special Deferral Election (“Initial Deferral Election”) within thirty
(30) days after the date on which he or she became an Eligible Employee. An
Initial Deferral Election shall apply only to Compensation earned from the
beginning of the first full payroll period that starts after the Eligible
Employee’s Initial Deferral Election is received by the Plan Administrator or
the person designated by the Plan Administrator to receive such elections. (For
example, if a person is hired on April 2nd, becomes an Eligible Employee on
April 10th, and files a Deferral Election on May 3rd, the Compensation deferred
by that election will be the Eligible Employee’s Compensation for the period
beginning with the first full payroll period that starts after May 3rd and
ending on December 31st of that same year.) The portion of bonus or incentive
Compensation deferred by an Initial Deferral Election will be determined by
multiplying the total amount earned during the Deferral Year by a fraction, the
numerator of which is the number of days in the Deferral Year during and after
such first full payroll period over which the bonus or incentive was earned and
the denominator of which is the total number of days in the Deferral Year over
which the bonus or incentive was earned, but disregarding any days prior to the
Eligible Employee’s date of hire. If an Eligible Employee is eligible to make an
Initial Deferral Election during an enrollment period described in Section 6(A),
any election made during the enrollment period will be treated as an election
pursuant to Section 6(A), and not as an election pursuant to this Section 6(C),
unless the election form clearly indicates that it is intended to be an Initial
Deferral Election pursuant to this Section 6(C) or the Eligible Employee has
previously filed an election pursuant to Section 6(A) during that enrollment
period.


5

--------------------------------------------------------------------------------





(D)
Charges Against Accounts. The Plan Administrator may allocate a portion of any
administrative expenses of the Plan to each Participant’s Deferral Accounts
and/or Transferred Accounts, as applicable.

(E)
Cancellation of Deferral Election. Notwithstanding any other provision in the
Plan to the contrary, an Eligible Employee’s Deferral Election for a Deferral
Year will be cancelled for the remainder of the Deferral Year following the date
the Eligible Employee receives a hardship distribution from any Code section
401(k) plan maintained by the Company or an Affiliate of the Company in
accordance with Treas. Reg. section 1.409A-3(j)(4)(viii). In the event that the
end of a six month period following the date that an Eligible Employee receives
a hardship distribution from any Code section 401(k) plan maintained by the
Company or an Affiliate of the Company spans two Deferral Years, the Eligible
Employee’s Deferral Election for the second Deferral Year shall not become
effective until after the end of the six month period.

(F)
Reduced by Payroll Deductions. The amount of Compensation actually deferred
shall be reduced to the extent necessary (1) to pay the Federal Insurance
Contributions Act (“FICA”) taxes imposed under §3101 and §3111 of the Code and
any other payroll deductions determined by the Plan Administrator prior to the
beginning of the Deferral Year, or (2) to satisfy any limitations established by
the Plan Administrator prior to the beginning of the Deferral Year.

7.Deferral Account Valuation.
(A)
Earnings Options. At the time of the Participant’s Deferral Election, a
Participant must choose to allocate the amounts that will be credited to the
Participant’s Deferral Account among the following earnings options in
increments of one (1) percent:

(1)
Common Stock Earnings Option

(2)
CD Option

(3)
Fund Options

All deferred Stock Option Gain Compensation will automatically be allocated to
the Common Stock Earnings Option. All allocations credited pursuant to Appendix
B and/or Appendix C of the Plan shall be automatically allocated to one or more
Fund Options (other than the Common Stock Earnings Option) as selected by the
Plan Administrator from time to time until the Participant makes a subsequent
investment election applicable to those allocations. Except with respect to
amounts allocated to the Common Stock Earnings Option, which may not
subsequently be reallocated to another earnings option, a Participant may change
the earnings options as of each business day or less frequently if and as
determined by the Plan Administrator. A reallocation election will not change
the allocation of future deferrals.
(B)
Periodic Credits of Deferral Amounts. Deferred Compensation shall be credited to
a Participant’s Deferral Account as of the day it would otherwise have been paid
to the Participant. Stock Option Gain Compensation will be credited to a
Participant’s Deferral Account as of the stock option exercise date. All
periodic credits to a Participant’s Deferral Account under the Fund Options
shall be in share equivalents of the Fund Options. All periodic credits to a
Participant’s Deferral Account under the Common Stock Earnings Option shall be
in share equivalents of Common Stock. The number of share equivalents of Common
Stock credited to a Deferral Account for Compensation or Stock Option Gain
Compensation allocated to the Common Stock Earnings Option shall be determined
by dividing the amount so allocated by the New York Stock Exchange-only closing
price per share of Common Stock on the day as of which the amount is credited
(or, if the New York Stock Exchange is closed on that date, on the next
preceding date on which it is open).

(C)
Increase or Decrease to Deferral Accounts. The value of a Participant’s Deferral
Account will increase or decrease as follows:

(1)
CD Option. The amount of the increase or decrease for the CD Option for a
particular calendar month is calculated based on the interest rate as of the
first business day of that month for a certificate of deposit in such
denomination and for such duration as is determined by the Plan Administrator.



6

--------------------------------------------------------------------------------





(2)
Fund Options. The amount of the increase or decrease for a Fund Option is based
on the performance for the selected Fund Option.

(3)
Common Stock Earnings Option. The amount of the increase or decrease for the
Common Stock Earnings Option is based on the performance of the Common Stock
including dividends. Common Stock dividend equivalents will be credited under
the Common Stock Earnings Option at the same time and same rate as dividends are
paid on shares of Common Stock. Cash dividend equivalents shall be converted to
share equivalents based on the New York Stock Exchange-only closing price per
share of Common Stock on the last business day prior to the dividend payment
date (or, if the New York Stock Exchange is closed on that date, on the next
preceding date on which it is open).

8.Distribution of Accounts Earned and Vested Prior to January 1, 2005. Deferral
Accounts earned and vested prior to January 1, 2005 (including all Deferral
Accounts attributable to Stock Option Gain Deferral Elections), shall be
distributed in accordance with the applicable Deferral Election or Stock Option
Gain Deferral Election, subject to the following:
(A)
Lump Sum or Installment Distributions. The Participant must elect to receive the
balance of each Deferral Account in either a lump sum or in annual installments
over a period of years up to ten.

(B)
Timing of Distribution. The Participant must designate on his or her Deferral
Election the year that distribution from the resulting Deferral Account shall
commence. For purposes of Stock Option Gain Deferral Elections, the Participant
may not elect to receive the distribution earlier than twelve (12) months after
the date on which the option is exercised. In all events, however, distribution
shall commence as soon as practicable after the March 1 immediately following
the date the Participant ceases to be employed by the Company and its
Affiliates. A Participant who is actively employed by the Company or an
Affiliate shall be permitted to make a one-time redeferral election to push back
the timing of distribution of a particular Deferral Year by selecting a new
distribution year that is at least three (3) years beyond the originally elected
distribution year and by completing an election form in a form provided by the
Plan Administrator at least twelve (12) months prior to the originally elected
distribution year. If a Participant redefers by electing a new distribution year
for a particular Deferral Year, that Deferral Account shall become subject to
the terms of the Plan in effect for Deferral Accounts earned and vested prior to
January 1, 2005 at the time of the new distribution election including the early
withdrawal provisions. An election of a new distribution year shall not change
the form of distribution (lump sum or installments) originally selected on the
Participant’s Deferral Election.

(C)
Upon Death. If a Participant dies before receiving all payments under the Plan,
payment of the balance in the Participant’s Deferral Accounts shall be made to
the Participant’s designated beneficiary in the forms of distribution elected by
the Participant on the Participant’s Deferral Elections as soon as practicable
after the March 1 following the date of the Participant’s death. To be valid,
any such designation shall be in such form as the Plan Administrator may
prescribe, and shall be filed with the Plan Administrator or its agent prior to
the Participant’s death.

If at the time of a Participant’s death the Plan Administrator or its designated
agent is not in possession of a fully effective designation of beneficiary, or
if the designated beneficiary does not survive the Participant, the
Participant’s beneficiary shall be the person or persons surviving in the first
of the following classes in which the Participant’s death.
If at the time of a Participant’s death the Plan Administrator or its designated
agent is not in possession of a fully effective designation of beneficiary, or
if the designated beneficiary does not survive the Participant, the
Participant’s beneficiary shall be the person or persons surviving in the first
of the following classes in which there is a survivor, share and share alike:
(1)
The Participant’s spouse or domestic partner.

(2)
The Participant’s biological and adopted children, except that if any of his or
her children predecease the Participant but leave descendants surviving the
Participant, such



7

--------------------------------------------------------------------------------





descendants shall take by right of representation the share their parent would
have taken if living.
(3)
The Participant’s parents.

(4)
The Participant’s brothers and sisters.

(5)
The Participant’s estate.

If a beneficiary survives the Participant but dies before receiving the balance
of the Participant’s Deferral Accounts (or the beneficiary’s share of such
Participant’s Deferral Accounts balance in the case of more than one
beneficiary), that beneficiary’s share of the Participant’s Deferral Accounts
shall be made to the beneficiary’s estate.
(D)
Transitional Rule. Notwithstanding the foregoing distribution rules contained in
this Section 8, a Participant who was employed by the Company on January 1, 2000
and who entered into a Deferral Election for a Deferral Year prior to January 1,
2000 or had a Transferred Account (collectively “Prior Deferral Elections”) and
who had not commenced distribution of such Prior Deferral Election prior to
January 1, 2000, was given a one-time opportunity effective January 1, 2000 to
elect to change the method of distribution (lump sum versus installments) or to
postpone the distribution commencement date for a Prior Deferral Election for a
period of at least one year from the original distribution commencement date
selected on the Prior Deferral Election. To be effective, such change had to be
submitted to the Plan Administrator on a form provided by the Plan Administrator
by December 31, 1999, or if earlier, a date required by the Plan Administrator.
If the change was not submitted by December 31, 1999, the method and timing of
distribution elected on the Prior Deferral Election remained in effect. If the
Participant elected to make a change to a Prior Deferral Election, the amount
deferred under the Prior Deferral Election and all earnings attributable to that
Prior Deferral Election became subject to the distribution rules contained in
this Section 8 and the timing and form of distribution selected on the Prior
Deferral Election was no longer applicable with respect to distributions on
account of termination of employment, retirement or disability. For purposes of
a Prior Deferral Election made under this Plan, “retirement” means the
Participant’s termination of employment with the Company after the Participant’s
attainment of regular or early retirement as defined in Section 6.1 or 6.2 of
the Norwest Corporation Pension Plan in effect on June 30, 1999. Also, for
purposes of Prior Deferral Elections made under this Plan, “disability” means
the Participant’s total disability as described in the Wells Fargo & Company
Long-Term Disability Plan, as amended from time to time.

(E)
Form of Distributions. All distributions from Deferral Accounts shall be payable
as follows:

(1)
in cash, for all Deferral Accounts in an earnings option other than the Common
Stock Earnings Option; or

(2)
in shares of Common Stock (and cash for any fractional share), for the portion
of the Deferral Accounts in the Common Stock Earnings Option.

(F)
Valuation of Deferral Accounts for Distribution.

(1)
The amount of the distribution in cash and/or Common Stock shall be determined
based on the Participant’s Deferral Account balance (and, if applicable, the
price of Common Stock) as of the close of business on March 1 of the year of
distribution (or the next following business day if March 1 is not a business
day). The amount of the distribution in cash and/or Common Stock as of any other
date on which a distribution is made shall be determined based on the
Participant’s Deferral Account balance (and, if applicable, the price of Common
Stock) as of the close of business on the last business day of the month in
which the event which triggers distribution occurs. Earnings adjustments to
amounts that have been valued for distribution shall cease as of the date used
to value such amounts.

(2)
The amount of each installment payment will be based on the value of the
Participant’s Deferral Account as of the close of business on March 1 of the
year of the installment



8

--------------------------------------------------------------------------------





payment (or the next following business day if March 1 is not a business day)
and the number of the installments remaining. The balance remaining in the
Deferral Account shall continue to be adjusted based on the earnings option(s)
among which the Deferral Account is allocated until the valuation date used to
determine the amount of the last payment. All installment payments will be made
by pro rata distributions from each earnings option.
(G)
Early Withdrawal. Effective January 1, 2004, the Plan will not allow early
withdrawals for any reason from Deferral Accounts attributable to Deferral Years
commencing on or after January 1, 2004 and to Deferral Accounts attributable to
Deferral Years commencing prior to January 1, 2004 that were subject to a change
in the time of distribution election made pursuant to Section 8(B). A
Participant or beneficiary who wishes to receive payment of all or part of the
Participant’s other Deferral Accounts for Deferral Years prior to 2004 on a date
earlier than that specified in the Deferral Election or in the case of a
beneficiary in accordance with Section 8(C), may do so by filing with the Plan
Administrator a request for early withdrawal. Such payment will be made from the
earliest Deferral Year(s) in which the Participant has participated in the Plan.
Partial withdrawals of a given Deferral Year’s deferral are not permitted.
Deferral Accounts will be distributed in the order in which the accounts were
established. Stock Option Gain Compensation deferrals will be distributed in the
order in which the accounts were established following the distribution of all
funds from the Compensation Deferrals. For the appropriate Deferral Year(s),
account accruals to date shall be disbursed completely, less a 10% early
withdrawal penalty on the amount distributed. The 10% penalty assessed for early
withdrawal will be permanently forfeited by the Participant and will be credited
to the account of the Company. Further, the Participant shall forfeit
eligibility to defer Compensation under this Plan during the two Deferral Years
following the year in which the early withdrawal is made, but in no case shall
an early withdrawal cause a current Deferral Election (either of Compensation or
Stock Option Gain Compensation) to be suspended or canceled. In no case may a
Participant or beneficiary make more than one early withdrawal per calendar
year.

(H)
Accounts Less Than $25,000. Notwithstanding the foregoing provisions of this
Section 8, if the aggregate value of the Participant’s Deferral Accounts
attributable to (a) Deferral Elections made for Deferral Years commencing on or
after January 1, 2000, (b) Deferral Elections made on July 1, 1999 by
transferred BRP Participants, and (c) any Prior Deferral Elections that became
subject to the terms of this Plan in accordance with Section 8 (D), is less than
$25,000 at the end of the month in which the Participant’s employment
terminates, then the portion of such Deferral Accounts subject to the
distribution rules in this Section 8 shall be paid in a lump sum as soon as
practicable after the March 1 immediately following the Participant’s
termination date.

(I)
Definitions Relating to Marital Status. For all purposes under this Plan, the
following terms have the meanings assigned to them below:

(1)
The term “spouse” means a person to whom the Participant is legally married at
the relevant time under the laws of any U.S. or foreign jurisdiction having the
legal authority to sanction marriages, including the common-law spouse of a
Participant in a legally recognized common-law marriage. The term “spouse” does
not include an individual who has entered into a registered domestic
partnership, civil union or other similar formal relationship with a Participant
recognized under the law of any U.S. or foreign jurisdiction that is not
denominated as a marriage under the laws of that U.S. or foreign jurisdiction.
Notwithstanding any provision of this Plan to the contrary, this provision shall
be construed in accordance with Federal law.

(2)
The term “domestic partner” means a person who is not the spouse of the
Participant as defined in subsection (1) of this section, but who at the
relevant time is the Participant’s significant other (together referred to as
“partners”) with whom the Participant lives and shares financial responsibility.
A domestic partner may be of the same gender as the Participant or of opposite
gender. A person will be considered a domestic partner of the Participant if the
person and the Participant are joined in a civil union (or other similar formal
relationship) that is recognized as creating some or all of the rights of
marriage under the laws of the state or country in which the union was created,
but which is not denominated or recognized as marriage under the laws of that
state or country. A person will be considered a domestic partner of the
Participant if the Participant or other person



9

--------------------------------------------------------------------------------





can provide a domestic partnership certificate to the Plan Administrator from a
city, county, state or country which offers the ability to register a domestic
partnership. A person who is not joined in civil union (or similar formal
relationship) and is not registered in a domestic partnership with the
Participant will not be considered a domestic partner unless the Participant
and/or domestic partner provide sufficient evidence to the Plan Administrator
that all of the following requirements are satisfied:
(a)
The partners have shared a single, intimate, and committed relationship of
mutual caring for at least six months and intend to remain in the relationship
indefinitely.

(b)
The partners reside together in the same residence and have lived in a
spouse-like relationship for at least six months.

(c)
The partners are not related by blood or a degree of closeness which would
prohibit marriage under the law of the state in which they reside.

(d)
Neither partner is married to another person under federal, state, or common
law, and neither has another domestic partner or is a member of another domestic
partnership.

(e)
Each partner is mentally competent to consent or contract.

(f)
Both partners are at least 18 years of age.

(g)
The partners are financially interdependent, are jointly responsible for each
other’s basic living expenses, and are able to provide documents proving at
least three of the following situations to demonstrate such financial
interdependence:

(i)
Joint ownership of real property or a common leasehold interest in real
property.

(ii)
Common ownership of an automobile.

(iii)
Joint bank or credit accounts.

(iv)
A will which designates the other as primary beneficiary.

(v)
A beneficiary designation form for a retirement plan or life insurance policy
signed

(vi)
Designation of one partner as holding power of attorney for health care
decisions for the other.

9.Distribution of Accounts Not Earned and Vested Prior to January 1, 2005.
Deferral Accounts not earned and vested prior to January 1, 2005 shall be
distributed in accordance with the applicable Deferral Election, subject to the
following:
(A)
Lump Sum or Installment Distributions. The Participant must elect to receive the
balance of each Deferral Account in either a lump sum or in annual installments
over a period of years up to ten (10) years, except that the total amount
accumulated pursuant to Appendix B and/or Appendix C of the Plan shall
automatically be paid in a lump sum.

(B)
Timing of Distribution. Except with respect to the total amount accumulated
pursuant to Appendix B and/or Appendix C of the Plan, the Participant must
designate on his or her Deferral Election the year that distribution from the
resulting Deferral Account shall commence. Distribution will commence on or as
soon as practicable after March 1 of the distribution commencement year, but not
later than December 31 of that year. If the Participant elected to receive
installments, distribution of each subsequent annual installment shall occur on
or as soon as practicable after March 1 of the installment year, but not later
than December 31 of that year. If distribution does



10

--------------------------------------------------------------------------------





not commence earlier pursuant to the preceding provisions of this Section 9(B)
or due to Section 9(C) or Section 9(D) below, distribution shall commence on or
as soon as practicable after the March 1 immediately following, the
Participant’s Separation from Service if the Participant is not a Key Employee
but not later than December 31 of that year. Notwithstanding the foregoing,
distribution of any Participant subject to the requirements of Section 23 shall
not commence earlier than provided in Section 23.
If the Participant is a Key Employee, distribution shall commence on or as soon
as practicable after the later of the March 1 immediately following the
Participant’s Separation from Service or six months after the Participant’s
Separation from Service. (For example, if a Key Employee had a Separation from
Service on October 1, 2008, a distribution attributable to that Key Employee’s
Separation from Service would commence on or as soon as practicable after April
1, 2009, which is a date six months immediately following the Participant’s
Separation from Service.)
(C)
Redeferral. A Participant who has not had a Separation from Service may elect to
delay the distribution of any one or more of such Participant’s Deferral
Accounts except any amounts accumulated under Appendix B and/or Appendix C of
the Plan, subject to the provisions of Section 9(B) above regarding payment
following Separation from Service, by electing a new distribution commencement
year that is at least five (5) years beyond the originally elected distribution
commencement year. Any such redeferral election shall be made by filing an
election on a form and in the manner provided by the Plan Administrator at least
twelve (12) months prior to the originally elected distribution year and shall
not take effect until at least 12 months after the date on which it is filed. A
redeferral election shall not change the form of distribution (lump sum or
installments) originally selected on the Participant’s Deferral Election for the
relevant Deferral Account. Only one redeferral election shall be permitted for
any Deferral Account.

(D)
Upon Death. If a Participant dies before receiving all payments under the Plan,
payment of the balance in the Participant’s Deferral Accounts, excluding the
amounts accumulated under Appendix B and/or Appendix C of the Plan shall be made
to the Participant’s designated beneficiary in the forms of distribution elected
by the Participant on the Participant’s Deferral Elections. Payment of the
amounts accumulated under Appendix B and/or Appendix C of the Plan shall be paid
in a lump sum to the Participant’s designated beneficiary as soon as practicable
after the March 1 following the date of the Participant’s death. If a payment of
a Deferral Account, excluding the amounts accumulated under Appendix B and/or
Appendix C commenced prior to the Participant’s death, payments from that
Deferral Account after the Participant’s death shall be made to the
Participant’s designated beneficiary when they would have been made to the
Participant if the Participant had survived. If payment of a Deferral Account,
excluding the amounts accumulated under Appendix B and/or Appendix C did not
commence prior to the Participant’s death, payments from that Deferral Account
after the Participant’s death shall commence as soon as practicable after March
1 following the date of the Participant’s death. To be valid, any such
designation shall be in such form as the Plan Administrator may prescribe, and
shall be filed with the Plan Administrator or its agent prior to the
Participant’s death.

If at the time of a Participant’s death the Plan Administrator or its designated
agent is not in possession of a fully effective designation of beneficiary, or
if the designated beneficiary does not survive the Participant, the
Participant’s beneficiary shall be the person or persons surviving in the first
of the following classes in which there is a survivor, share and share alike:
(1)
The Participant’s spouse or domestic partner.

(2)
The Participant’s biological and adopted children, except that if any of his or
her children predecease the Participant but leave descendants surviving the
Participant, such descendants shall take by right of representation the share
their parent would have taken if living.

(3)
The Participant’s parents.

(4)
The Participant’s brothers and sisters.



11

--------------------------------------------------------------------------------





(5)
The Participant’s estate.

If a beneficiary survives the Participant but dies before receiving the balance
of the Participant’s Deferral Accounts (or the beneficiary’s share of such
Participant’s Deferral Accounts balance in the case of more than one
beneficiary), that beneficiary’s share of the Participant’s Deferral Accounts
shall be made to the beneficiary’s estate.
(E)
Form of Distributions. All distributions from Deferral Accounts shall be payable
as follows:

(1)
in cash, for all Deferral Accounts in an earnings option other than the Common
Stock Earnings Option; or

(2)
in shares of Common Stock (and cash for any fractional share), for the portion
of the Deferral Accounts in the Common Stock Earnings Option.

(F)
Valuation of Deferral Accounts for Distribution.

(1)
The amount of the distribution in cash and/or Common Stock shall be determined
based on the Participant’s Deferral Account balance as of the close of business
on March 1 of the year of distribution (or the next following business day if
March 1 is not a business day). Earnings adjustments to amounts that have been
valued for distribution shall cease as of the date used to value such amounts.

(2)
The amount of each installment payment will be based on the value of the
Participant’s Deferral Account as of the close of business on March 1 of the
year of the installment payment (or the next following business day if March 1
is not a business day) and the number of the installments remaining. The balance
remaining in the Deferral Account shall continue to be adjusted based on the
earnings option(s) among which the Deferral Account is allocated until the
valuation date used to determine the amount of the last payment. All installment
payments will be made by pro rata distributions from each earnings option.

(G)
Withdrawals Due to Unforeseeable Emergency. Notwithstanding any provision of
this Section 9 to the contrary, a Participant may withdraw all or a portion of
the balance of the Participant’s Deferral Accounts, except the total amount
accumulated pursuant to Appendix B and/Appendix C of the Plan, established for
Deferral Years commencing on or after January 1, 2013 (the “eligible Deferral
Accounts”) due to unforeseeable emergency, subject to the following:

(a)
For purposes of this section, “unforeseeable emergency” means a severe financial
hardship resulting from (i) illness or accident of the Participant or his or her
spouse, beneficiary or dependent, (ii) loss of the Participant’s home or
property due to casualty, or (iii) other similar extraordinary and unforeseeable
circumstances beyond the control of the Participant. For example, needs such as
the following may constitute unforeseeable emergencies: (1) imminent foreclosure
of or eviction from the Participant’s primary residence; (2) funeral expenses
for the Participant’s spouse, beneficiary or dependent; or (3) uninsured medical
expenses of the Participant or his or her spouse, beneficiary or dependent.

(b)
Withdrawals are available both before and after a Participant’s Separation from
Service.

(c)
Withdrawals under this Section are not permitted to the extent the Participant’s
hardship is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent liquidation would not cause a severe financial hardship), or by cessation
of deferrals under the Plan. For this purpose, any additional compensation that
is available from a qualified employer plan (including any loan) or that, due to
the unforeseeable emergency, is available under another nonqualified deferred
compensation plan may be disregarded.



12

--------------------------------------------------------------------------------





(d)
If a Participant takes a withdrawal under this section, his or her Deferral
Election for the Deferral Year in which the withdrawal occurs (if any) will be
terminated and no eligible Compensation will be deferred under Section 5 for the
remainder of that Deferral Year.

(e)
The amount withdrawn shall not exceed the amount reasonably necessary to satisfy
the unforeseeable emergency (which may include amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the withdrawal).

(f)
Withdrawal requests must be made in writing and are subject to approval by the
Plan Administrator. The Plan Administrator has discretionary authority to
determine the extent to which a payment available under this Section 9(G) will
be made. The Participant must supply any financial or other information the Plan
Administrator determines is necessary to determine whether to permit the
withdrawal.

(g)
The Participant’s eligible Deferral Account balance will be reduced by the
amounts withdrawn. If the Participant has more than one eligible Deferral
Account, the Plan Administrator will designate how the withdrawal amount is
allocated among those eligible Deferral Accounts at the time the withdrawal is
paid.

(H)
Definitions Relating to Marital Status. For all purposes under this Plan, the
following terms have the meanings assigned to them below:

(1)
The term “spouse” means a person to whom the Participant is legally married at
the relevant time under the laws of any U.S. or foreign jurisdiction having the
legal authority to sanction marriages, including the common-law spouse of a
Participant in a legally recognized common-law marriage. The term “spouse” does
not include an individual who has entered into a registered domestic
partnership, civil union or other similar formal relationship with a Participant
recognized under the law of any U.S. or foreign jurisdiction that is not
denominated as a marriage under the laws of that U.S. or foreign jurisdiction.
Notwithstanding any provision of this Plan to the contrary, this provision shall
be construed in accordance with Federal law.

(2)
The term “domestic partner” means a person who is not the spouse of the
Participant as defined in subsection (1) of this section, but who at the
relevant time is the Participant’s significant other (together referred to as
“partners”) with whom the Participant lives and shares financial responsibility.
A domestic partner may be of the same gender as the Participant or of opposite
gender. A person will be considered a domestic partner of the Participant if the
person and the Participant are joined in a civil union (or other similar formal
relationship) that is recognized as creating some or all of the rights of
marriage under the laws of the state or country in which the union was created,
but which is not denominated or recognized as marriage under the laws of that
state or country. A person will be considered a domestic partner of the
Participant if the Participant or other person can provide a domestic
partnership certificate to the Plan Administrator from a city, county, state or
country which offers the ability to register a domestic partnership. A person
who is not joined in civil union (or similar formal relationship) and is not
registered in a domestic partnership with the Participant will not be considered
a domestic partner unless the Participant and/or domestic partner provide
sufficient evidence to the Plan Administrator that all of the following
requirements are satisfied:

(a)
The partners have shared a single, intimate, and committed relationship of
mutual caring for at least six months and intend to remain in the relationship
indefinitely.

(b)
The partners reside together in the same residence and have lived in a
spouse-like relationship for at least six months.



13

--------------------------------------------------------------------------------





(c)
The partners are not related by blood or a degree of closeness which would
prohibit marriage under the law of the state in which they reside.

(d)
Neither partner is married to another person under federal, state, or common
law, and neither has another domestic partner or is a member of another domestic
partnership.

(e)
Each partner is mentally competent to consent or contract.

(f)
Both partners are at least 18 years of age.

(g)
The partners are financially interdependent, are jointly responsible for each
other’s basic living expenses, and are able to provide documents proving at
least three of the following situations to demonstrate such financial
interdependence:

(i)
Joint ownership of real property or a common leasehold interest in real
property.

(ii)
Common ownership of an automobile.

(iii)
Joint bank or credit accounts.

(iv)
A will which designates the other as primary beneficiary.

(v)
A beneficiary designation form for a retirement plan or life insurance policy
signed and completed to the effect that one partner is a beneficiary of the
other.

(vi)
Designation of one partner as holding power of attorney for health care
decisions for the other.

(I)
Accounts Less Than Code §402(g) Threshold. Notwithstanding the foregoing
provisions of this Section 9, if

(1)
the aggregate value of the Participant’s Deferral Accounts that are subject to
the distribution rules in this Section 9, Appendix B and/or Appendix C of the
Plan due to Separation from Service or death is less than the applicable dollar
amount under Code §402(g)(1)(B) as of the end of the month following the
Participant’s Separation from Service or death, and

(2)
a lump sum payment of the value referred to in (1) above would result in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan and any other agreements, methods, programs or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treas. Reg.
§1.409A-1(c)(2), taking into account only such interests as are subject to Code
§409A,

then the value of the Deferral Accounts except the total amount accumulated
pursuant to Appendix B and/or Appendix C of the Plan shall be distributed in a
single lump sum on the date that the first payment would occur pursuant to the
foregoing provisions of this Section 9. The total amount accumulated pursuant to
Appendix B and/or Appendix C of the Plan shall be distributed in a single lump
sum pursuant to Appendix B and/or Appendix C as applicable.
10.Nonassignability. No Participant or beneficiary shall have any interest in
any accounts under this Plan that can be transferred, nor shall any Participant
or beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Company, nor shall
the Company recognize any assignment thereof, either in whole or in part, nor
shall any account be subject to attachment, garnishment, execution following
judgment or other legal process while in the possession or control of the
Company. The designation of a beneficiary by a Participant does not constitute a
transfer.


14

--------------------------------------------------------------------------------





11.Withholding of Taxes. Distributions under this Plan shall be subject to the
deduction of the amount of any federal, state, or local income taxes, Social
Security tax, Medicare tax, or other taxes required to be withheld from such
payments by applicable laws and regulations.
12.Unsecured Obligation. The obligation of the Company to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Company to make such payments. The Participant shall have no lien, prior
claim or other security interest in any property of the Company. The Company is
not required to establish or maintain any fund, trust or account (other than a
bookkeeping account or reserve) for the purpose of funding or paying the
benefits promised under this Plan. If such a fund is established, the property
therein shall remain the sole and exclusive property of the Company. The Company
will pay the cost of this Plan out of its general assets. All references to
accounts, accruals, gains, losses, income, expenses, payments, custodial funds
and the like are included merely for the purpose of measuring the Company’s
obligation to Participants in this Plan and shall not be construed to impose on
the Company the obligation to create any separate fund for purposes of this
Plan.
13.Trust Fund. If the Company chooses to fund credits to Participants’ accounts,
all cash contributed for such funding shall be held and administered in trust in
accordance with the terms and provisions of a trust agreement between the
Company and the appointed trustee or any duly appointed successor trustee. All
Common Stock or other funds in the trust shall be held on a commingled basis and
shall be subject to the claims of the general creditors of the Company. Plan
accounts shall be for bookkeeping purposes only, and the establishment of Plan
accounts shall not require segregation of trust assets.
14.No Guarantee of Employment. Participation in this Plan does not constitute a
guarantee or contract of employment with the Company or any of the Company’s
Affiliates. Such participation shall in no way interfere with any right of the
Company or any Affiliate to determine the duration of a Participant’s employment
or the terms and conditions of such employment.
15.Administration. The Plan Administrator or its delegate shall have the
exclusive authority and responsibility for all matters in connection with the
operation and administration of the Plan. The Plan Administrator’s powers and
duties shall include, but shall not be limited to, the following: (a)
responsibility for the compilation and maintenance of all records necessary in
connection with the Plan; (b) discretionary authority to interpret the terms of
the Plan; (c) authorizing the payment of all benefits and expenses of the Plan
as they become payable under the Plan; (d) authority to engage such legal,
accounting and other professional services as it may deem necessary; (e)
authority to adopt rules and procedures for implementing the Plan; (f)
discretionary authority to determine Participants’ eligibility for benefits
under the Plan; (g) set limits on the percentage or amount of Compensation that
may be deferred in a Deferral Year; and (h) to resolve all issues of fact and
law in connection with such determinations. The decision of the Plan
Administrator on any matter affecting the Plan or the rights and obligations
arising under the Plan shall be final and binding upon all persons.
16.Common Stock. Subject to adjustment as provided in this Section 16, the
maximum number of shares of Common Stock that may be credited under the Plan is
16,000,000. If the Company shall at any time increase or decrease the number of
its outstanding shares of Common Stock or change in any way the rights and
privileges of such shares by means of the payment of a stock dividend or any
other distribution upon such shares payable in Common Stock, or through a stock
split, subdivision, consolidation, combination, reclassification, or
recapitalization involving the Common Stock, then the numbers, rights, and
privileges of the shares issuable under the Plan shall be increased, decreased,
or changed in like manner as if such shares had been issued and outstanding,
fully paid, and non-assessable at the time of such occurrence.
17.Claims Procedure. No application is required for the payment of benefits
under the Plan other than a financial hardship distribution as set forth in
Section 9(G) of this Plan. However, if any Participant (or beneficiary) believes
he or she is entitled to a benefit from the Plan which differs from the benefit
determined by the Plan Administrator, then such individual may file a written
claim for benefits with the Plan Administrator. The following procedures will be
used to review claims for benefits and any other claims filed by Participants or
other individuals under ERISA with respect to the Plan:
(A)
Claims and Appeals. If the Participant believes there is an error in his or her
account or in a distribution, believes he or she is entitled to different
benefits from the Plan, or disagrees with any determination that has been made
reflecting the Participant’s benefits under the Plan, the Participant (or the
Participant’s authorized representative) may present a claim in



15

--------------------------------------------------------------------------------





writing for a review. The Participant’s written claim should explain, as best he
or she can, what the Participant wants and why the Participant believe he or she
is entitled to it, and should include copies of any relevant documents. The
Participant should specifically designate the claim as a “claim for benefits.”
The Participant should sign and submit the claim by mail or in person to the
following address:
Wells Fargo & Company
c/o Wells Fargo & Company Deferred Compensation Plan Administrator
11625 North Community House Road
MAC D1185-031
Charlotte, NC 28277


(B)
Initial Review. Ordinarily, the Plan Administrator will respond to a claim
within 90 days after receiving it. The Participant will receive either:

•A decision; or
•
A notice describing special circumstances requiring a specified amount of
additional time (but no more than 180 days from the day the Participant
delivered the claim) to reach a decision.

If the Participant’s claim is fully or partially denied, the Participant will
receive a written notice specifying:
•The reasons for the denial;
•The Plan provisions on which the denial is based; and
•
Any additional information needed from the Participant in connection with the
claim and the reason such information is needed.

The Participant will also receive information about his or her right to request
a review as set forth in Section 17(C) below.
(C)
Appealing a Decision, If the Participant does not agree with the Plan
Administrator’s decision and the Participant wants to pursue the matter further,
the Participant (or the Participant’s authorized representative) must request
that the decision be reviewed by the Plan Administrator by filing a written
request for review within 60 days after receiving the notice that the claim has
been denied. The Plan Administrator reserves the right to delegate its authority
to review appeals.

The Participant’s written appeal should describe all reasons why he or she
believes the claim denial was in error, and should include copies of any
documents the Participant wants considered in support of the appeal. The appeal
will be decided based on the information in the file, so the Participant should
make sure that the submission is complete. The Participant may request copies of
(or reasonable access to) all pertinent Plan documents and other information
relevant to the claim for benefits, free of charge. The Participant (or the
Participant’s authorized representative) may also present written statements
explaining why the Participant believes he or she is entitled to the benefits
claimed and any other information that supports the claim.
Generally, appeals will be reviewed within 60 days of receipt. However, if
special circumstances require a delay, the review may take up to 120 days. The
Participant


16

--------------------------------------------------------------------------------





will receive written notice of any delay. A decision regarding the appeal will
be in writing and will specify the Plan provisions on which the decision is
based.
All decisions of the Plan Administrator are binding and conclusive on all
parties. The Participant does, however, have the right to bring a civil action
under Section 502(a) of ERISA following an adverse decision on an appeal. If the
Participant does not receive a decision within the specified time, the
Participant should assume that the claim or appeal was denied on the date the
specified time expired. The Participant may, at his or her own expense, have an
attorney or other representative act on the Participant’s behalf, but the Plan
Administrator reserves the right to require a written authorization.
(D)
Deadline for Legal Action. Any lawsuit challenging a claim denial must be
commenced within six months after the date on the denial letter. In addition to
that six month deadline, there is an additional “catch-all” limitation that
applies to all lawsuits involving Plan benefits. Any such lawsuit must be
commenced no later than two years after the Participant or other claimant first
receives information that constitutes a clear repudiation of the rights the
individual is seeking to assert. This two-year limitation period will not run
during the period of time, if any, when the claim is in the claims procedure
process. Once that process is completed, however, the two year period will
continue running where it left off.

18.Construction and Applicable Law. This Plan is intended to be construed and
administered as an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees as provided under ERISA. The Plan shall be construed and
administered according to the laws of the State of Minnesota (other than its
laws regarding choice of law) to the extent that such laws are not preempted by
ERISA.
19.Agent for Legal Process. The Company shall be agent for service of legal
process with respect to any matter concerning the Plan, unless and until the
Company designates some other person as such agent.
20.Amendment. The Board of Directors of the Company or the Human Resources
Committee of the Company’s Board of Directors may at any time amend this Plan in
any manner; provided, however, that if necessary to maintain the availability of
the exemption contained in Rule 16b-3, or any successor regulation, under the
Securities Exchange Act of 1934, as amended, for transactions pursuant to this
Plan, the provisions of this Plan relating to the amount, price and timing of
awards pursuant to this Plan may not be amended more than once in every six
months other than to comport with changes in the Internal Revenue Code or ERISA,
or the rules thereunder. Notwithstanding the foregoing, the Chief Executive
Officer, Director of Human Resources or the Senior Vice President of
Compensation and Benefits, acting singly, shall have the authority to execute a
written action to amend the Plan to authorize the merger of any nonqualified
deferred compensation plan maintained by any acquired entity into this Plan.
21.Termination or Suspension. The Board of Directors of the Company or the Human
Resources Committee of the Company’s Board of Directors may at any time suspend
or terminate this Plan. In the event that the Plan is terminated, the Deferral
Accounts of all Participants (whether or not currently in distribution status)
shall be paid in the form originally elected by the Participant to commence as
soon as practicable after the March 1 following the date the Plan is terminated
or shall be paid under some other method as determined by the Plan
Administrator; provided, however, that accelerated distribution of Deferral
Accounts subject to Section 9 shall only be permitted on account of Plan
termination in accordance with Treas. Reg. §1.409A-3(j)(4)(ix), which generally
permits:
(A)
accelerated payment pursuant to a termination and liquidation of the Plan if
that occurs within 12 months of a corporate dissolution or bankruptcy;

(B)
termination and liquidation of the Plan pursuant to irrevocable action taken
during the period commencing 30 days before and ending 12 months after a change
in control event within the meaning of Treas. Reg. §1.409A-3(i)(5), but only if
all deferred compensation arrangements sponsored by the Company and its
Affiliates that are treated as a single plan under Treas. Reg. §1.409A-1(c)(2)
that includes this Plan are terminated and liquidated with respect to every
participant who experienced such change in control event, and all amounts



17

--------------------------------------------------------------------------------





payable under such single plan for such participants are paid within 12 months
after the irrevocable action is taken; or
(C)
termination and liquidation of the Plan, provided:

(1)
the termination and liquidation is not proximate to a downturn in the financial
health of the Company and its Affiliates,

(2)
the Company and its Affiliates also terminate and liquidate all other deferral
arrangements that would be aggregated with the Plan under Treas. Reg.
§1.409A-1(c)(2);

(3)
no accelerated payments are made within 12 months after irrevocable action is
taken to terminate and liquidate the Plan,

(4)
all payments are made within 24 months after all necessary action is taken to
irrevocably terminate and liquidate the Plan, and

(5)
during the three years after such irrevocable action is taken the Company and
its Affiliates do not adopt a new plan that would be aggregated with the Plan
under Treas. Reg. §1.409A-1(c)(2) if the Plan still existed.

The foregoing provisions of this Section 21 shall not prohibit the earlier
distribution of any Deferral Account in accordance with the provisions of
Section 8.
22.Severability. If any provision of the Plan is determined to be illegal or
invalid (in whole or in part) for any reason, or if legislative, Internal
Revenue Service, Department of Labor, court or other action is at risk of
causing a provision to be interpreted so as to cause Participants in the Plan to
be in constructive receipt of amounts in their Deferral Accounts for U.S.
federal income tax purposes, the Plan shall be construed and enforced as if the
provision had not been included in the Plan.
23.TARP Compliance. To the extent required by the Emergency Economic
Stabilization Act of 2008, as amended from time to time, and implementing
regulations (“EESA”), if the Plan Administrator determines that the Participant
is a “Senior Executive Officer” (SEO) or a “Most Highly Compensated” employee
(MHCE) of the Company (both terms as defined under EESA), no lump sum or
installment payment in respect of any bonus or incentive previously deferred
under the Plan and any earnings credits associated with such amounts and that
would otherwise be distributable in accordance with the terms of the Plan and
the Participant’s applicable Deferral Election will be paid to such SEO or MHCE
until the earlier of (1) the end of the period during which any obligation
arising from financial assistance provided to the Company under the Troubled
Asset Relief Program (“TARP”) remains outstanding (the “TARP Restriction
Period”), or (2) the date after which the Participant ceases to be a SEO or
MHCE. If delayed payment is required by EESA as provided above, such delayed
distribution payment shall be paid to the Participant promptly following the
first date upon which payment could be made under EESA.
[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]








18

--------------------------------------------------------------------------------








APPENDIX A


Transferred Accounts


Section 1.The Wells Fargo & Company Benefit Restoration Program. The Wells Fargo
& Company Benefit Restoration Program (“BRP”) merged into this Plan effective
July 1, 1999. The transferred BRP accounts are held in a “Transferred Account”
set up under this Plan for each participant in BRP who had a BRP account as of
June 30, 1999. Each BRP participant who has a Transferred Account set up under
this Plan is considered a Participant in this Plan effective July 1, 1999 but
will not be able to enter into Deferral Elections unless the Participant is also
an Eligible Employee as provided in this Plan. If the Participant is not an
employee of the Company on January 1, 2000, the Participant’s Transferred
Account as of the first day of a quarter (less any distributions made from the
Transferred Account during the quarter) shall be adjusted with interest for that
quarter. Interest on the Transferred Account will be calculated quarterly at an
annual rate equal to the sum of the average annual rate for 3-year Treasury
Notes for the immediately preceding calendar year plus two percent. If the
Participant is an employee of the Company on January 1, 2000, the Participant
must elect earnings options for the Transferred Account in accordance with
Section 7 of the Plan. If the Participant does not elect earnings options, the
Participant’s Transferred Account shall be treated as having been allocated to
the “Balanced Fund” Fund Option. Distribution of the Participant’s Transferred
Account will be made in either a lump sum or in ten annual installments as
elected by the Participant under BRP. If the Participant elected a lump sum
payment, payment will be made as soon as feasible after the Participant
terminates employment. If the Participant elected installments, installments
will begin in January following the calendar year in which the Participant
terminates employment. If, however, the Transferred Account balance is less than
$5,000 at the time of the Participant terminates employment, distribution will
be made in a lump sum as soon as administratively feasible after the Participant
terminates employment. The transitional rules under Section 8(D) of the Plan
apply to the Transferred Account. In the event the Participant dies before
distribution of his or her entire Transferred Account, the remaining balance
shall be paid pursuant to Section 8(C) of the Plan.


Section 2.Mortgage Plans. The Norwest Corporation Elective Deferred Compensation
Plan for Mortgage Banking Executives, the Norwest Mortgage Banking Incentive
Compensation and Deferral Plan and the Norwest Mortgage Banking Deferral Plan
(collectively the “Mortgage Plans”) are merged into this Plan effective as of
January 1, 2000. The transferred Mortgage Plans accounts shall be held in a
“Transferred Account” set up under this Plan for each participant in the
Mortgage Plans who had an account as of December 31, 1999. Each Mortgage Plans
participant who has a Transferred Account set up under this Plan shall be
considered a Participant in this Plan effective January 1, 2000 but will not be
able to enter into Deferral Elections unless the Participant is also an Eligible
Employee as provided in this Plan. A Participant’s Transferred Account shall be
subject to the rules of this Plan including the transitional rules in Section
8(D) of this Plan. In the event the Participant dies before distribution of his
or her entire Transferred Account, the remaining balance shall be paid pursuant
to Section 8(C) of this Plan.


Section 3.The Wells Fargo & Company 1997 Bonus Deferral Plan. The Wells Fargo &
Company 1997 Bonus Deferral Plan (“Bonus Deferral Plan”) is merged into this
Plan effective as of January 1, 2000 with respect to participants in the Bonus
Deferral Plan who are employed by the Company on January 1, 2000. The
transferred Bonus Deferral Plan accounts shall be held in a “Transferred
Account” set up under this Plan for each participant in the Bonus Deferral Plan
who had an account as of December 31, 1999 and was employed by the Company on
January 1, 2000. Each Bonus Deferral Plan participant who has a Transferred
Account set up under this Plan shall be considered a Participant in this Plan
effective January 1, 2000 but will not be able to enter into Deferral Elections
unless the Participant is also an Eligible Employee as provided in this Plan. A
Participant’s Transferred Account shall be subject to the rules of this Plan
including the transitional rules in Section 8(D) of this Plan. In the event the
Participant dies before distribution of his or her entire Transferred Account,
the remaining balance shall be paid pursuant to Section 8(C) of this Plan.


Section 4.Ragen MacKenzie Group Incorporated Deferred Compensation Plan. The
Ragen MacKenzie Group Incorporated Deferred Compensation Plan (the “Ragen Plan”)
is merged into this Plan effective July 1, 2000. The transferred Ragen Plan
accounts shall be held in a “Transferred Account” set up under this Plan for
each participant in the Ragen Plan who had an account as of June 30, 2000. Each
Ragen Plan participant who has a Transferred Account set up under this Plan
shall be considered a Participant in


A - 1

--------------------------------------------------------------------------------





this Plan effective July 1, 2000, but will not be able to enter into Deferral
Elections unless the Participant is also an Eligible Employee as provided in
this Plan. A Participant’s Transferred Account shall be subject to the rules of
this Plan. In the event the Participant dies before distribution of his or her
entire Transferred Account, the remaining balance shall be paid pursuant to
Section 8(C) of this Plan.


Section 5.National Bank of Alaska Deferred Compensation Plan. The National Bank
of Alaska Deferred Compensation Plan (the “Alaska Plan”) is merged into this
Plan effective August 1, 2000. The transferred Alaska Plan accounts shall be
held in a “Transferred Account” set up under this Plan for each participant in
the Alaska Plan who had an account as of July 31, 2000. Each Alaska Plan
participant who has a Transferred Account set up under this Plan shall be
considered a Participant in this Plan effective August 1, 2000, but will not be
able to enter into Deferral Elections unless the Participant is also an Eligible
Employee as provided in this Plan. A Participant’s Transferred Account shall be
subject to the rules of this Plan. In the event the Participant dies before
distribution of his or her entire Transferred Account, the remaining balance
shall be paid pursuant to Section 8(C) of this Plan.


Section 6.First Commerce Supplemental Executive Retirement and Deferred
Compensation Plan and Trust Agreement. The First Commerce Supplemental Executive
Retirement and Deferred Compensation Plan and Trust Agreement (the “First
Commerce Plan”) is merged into the Plan effective January 1, 2001. The
transferred First Commerce Plan accounts shall be held in a “Transferred
Account” set up under the Plan for each participant in the First Commerce Plan
who had an account as of December 31, 2000. Each First Commerce Plan participant
who has a Transferred Account set up under the Plan shall be considered a
Participant in the Plan effective January 1, 2001, but will not be able to enter
into Deferral Elections unless the Participant is also an Eligible Employee as
provided in the Plan. A Participant’s Transferred Account shall be subject to
the rules of the Plan. In the event the Participant dies before distribution of
his or her entire Transferred Account, the remaining balance shall be paid
pursuant to Section 8(C) of the Plan.


Section 7.Brenton Banks, Inc. Executive Savings Plan. The Brenton Banks, Inc.
Executive Savings Plan (the “Brenton Plan”) is merged into the Plan effective
January 1, 2001. The transferred Brenton Plan accounts shall be held in a
“Transferred Account” set up under the Plan for each participant in the Brenton
Plan who had an account as of December 31, 2000. Each Brenton Plan participant
who has a Transferred Account set up under the Plan shall be considered a
Participant in the Plan effective January 1, 2001, but will not be able to enter
into Deferral Elections unless the Participant is also an Eligible Employee as
provided in the Plan. A Participant’s Transferred Account shall be subject to
the rules of the Plan. In the event the Participant dies before distribution of
his or her entire Transferred Account, the remaining balance shall be paid
pursuant to Section 8(C) of the Plan.


Section 8.First Security Corporation Executive Deferred Compensation Plan. The
First Security Corporation Executive Deferred Compensation Plan (the “First
Security Plan”) was terminated effective October 30, 2000. The account balances
of participants in the First Security Plan who elected to defer distribution of
their First Security Plan accounts as a result of the First Security Plan
termination shall be transferred to the Plan and held in Transferred Accounts
set up under the Plan as soon as administratively practical after October 30,
2000. The transferred First Security Plan accounts shall be held in a
“Transferred Account” set up under this Plan for each participant in the First
Security Plan who made a special deferral election. Each First Security Plan
participant who has a Transferred Account set up under the Plan shall be
considered a Participant in the Plan effective as of the date the Transferred
Account is established, but not be able to enter into a Deferral Election until
January 1, 2001 if the Participant is also an Eligible Employee as provided in
the Plan as of January 1, 2001. A Participant’s Transferred Account shall be
subject to the rules of this Plan. In the event the Participant dies before
distribution of his or her entire Transferred Account, the remaining balance
shall be paid pursuant to Section 8(C) of the Plan.


Section 9.Norwest Financial, Inc. Employees’ Deferred Compensation Plan. All
accounts under the Norwest Financial, Inc. Employees’ Deferred Compensation Plan
(the “NFI Plan”) for actively employed NFI Plan participants are transferred to
the Plan effective January 1, 2001. The transferred NFI Plan accounts shall be
held in a “Transferred Account” set up under the Plan for each active
participant in the NFI Plan who had an account as of December 31, 2000. Each NFI
Plan participant who has a Transferred Account set up under the Plan shall be
considered a Participant in the Plan effective January 1, 2001, but will not be
able to enter into Deferral Elections unless the Participant is also an Eligible
Employee as provided in the Plan. A Participant’s Transferred Account shall be
subject to the rules of the Plan. In the event the Participant dies


A - 2

--------------------------------------------------------------------------------





before distribution of his or her entire Transferred Account, the remaining
balance shall be paid pursuant to Section 8(C) of the Plan.


Section 10.Norwest Corporation Executive Incentive Compensation Plan. The
Norwest Corporation Executive Incentive Compensation Plan (the “EICP”) is merged
into the Plan effective January 1, 2002. The transferred EICP accounts shall be
held in a “Transferred Account” set up under the Plan for each participant in
the EICP who had an account as of December 31, 2001. Each EICP participant who
has a Transferred Account set up under the Plan shall be considered a
Participant in the Plan. A Participant’s Transferred Account shall be subject to
the rules of the Plan except that (i) distribution to the Participant of the
Transferred Account (valued as of December 31 of the calendar year in which the
Participant terminates employment or becomes disabled) attributable to the EICP
shall be made in a lump sum in whole shares of Common Stock (with cash in lieu
of a fractional share) as soon as practicable after the calendar year in which
the Participant terminates employment or becomes disabled (“disabled” means the
Participant is unable to perform his or her job for a continuous period of six
months), and (ii) the Transferred Account shall only be allocated to the Common
Stock Earnings Option. In the event the Participant dies before distribution of
his or her entire Transferred Account, the remaining balance shall be paid
pursuant to Section 8(C) of the Plan.


Section 11.Norwest Corporation Employees’ Stock Deferral Plan. The Norwest
Corporation Employees’ Stock Deferral Plan (the “ESDP”) is merged into the Plan
effective January 1, 2002. The transferred ESDP accounts shall be held in a
“Transferred Account” set up under the Plan for each participant in the ESDP who
had an account as of December 31, 2001. Each ESDP participant who has a
Transferred Account set up under the Plan shall be considered a Participant in
the Plan. A Participant’s Transferred Account shall be subject to the rules of
the Plan except that (i) distribution to the Participant of the Transferred
Account attributable to the ESDP (valued as of December 31 of the calendar year
in which the Participant terminates employment) shall be made in accordance with
the type of distribution (i.e., lump sum or installments) elected by the
Participant under the ESDP and shall be made (or commence in the case of
installments) on or as soon as practicable after the February 28 following the
calendar year in which the Participant terminates employment, (ii) in the event
of a change in control as defined in the ESDP, distribution to the Participant
of the Transferred Account attributable to the ESDP shall be made in accordance
with the terms of the ESDP as those terms existed on December 31, 2001, and
(iii) the Transferred Account shall only be allocated to the Common Stock
Earnings Option. In the event the Participant dies before distribution of his or
her entire Transferred Account, the remaining balance shall be paid pursuant to
Section 8(C) of the Plan.


Section 12.Acordia, Inc. Deferral Plan. The Acordia, Inc. Deferral Plan (the
“Deferral Plan”) is merged into the Plan effective January 1, 2002. The
transferred Deferral Plan accounts shall be held in a “Transferred Account” set
up under the Plan for each participant in the Deferral Plan who had an account
as of December 31, 2001. Each Deferral Plan participant who has a Transferred
Account set up under the Plan shall be considered a Participant in the Plan. A
Participant’s Transferred Account shall be subject to the rules of the Plan. In
the event the Participant dies before distribution of his or her entire
Transferred Account, the remaining balance shall be paid pursuant to Section
8(C) of the Plan.


Section 13.Acordia Services Frozen Producers’ Deferred Compensation Plan. The
Acordia Services Frozen Producers’ Deferred Compensation Plan (the “Producers’
Deferred Plan”) is merged into the Plan effective January 1, 2002. The
transferred Producers’ Deferred Plan accounts shall be held in a “Transferred
Account” set up under the Plan for each participant in the Producers’ Deferred
Plan who had an account as of December 31, 2001. Each Producers’ Deferred Plan
participant who has a Transferred Account set up under the Plan shall be
considered a Participant in the Plan. A Participant’s Transferred Account shall
be subject to the rules of the Plan. In the event the Participant dies before
distribution of his or her entire Transferred Account, the remaining balance
shall be paid pursuant to Section 8(C) of the Plan.


Section 14.Acordia Services Frozen Deferred Compensation Plan. The Acordia
Services Frozen Deferred Compensation Plan (the “Deferred Plan”) is merged into
the Plan effective January 1, 2002. The transferred Deferred Plan accounts shall
be held in a “Transferred Account” set up under the Plan for each participant in
the Deferred Plan who had an account as of December 31, 2001. Each Deferred Plan
participant who has a Transferred Account set up under the Plan shall be
considered a Participant in the Plan. A Participant’s Transferred Account shall
be subject to the rules of the Plan. In the event the Participant dies before
distribution of his or her entire Transferred Account, the remaining balance
shall be paid pursuant to Section 8(C) of the Plan.


A - 3

--------------------------------------------------------------------------------







Section 15.MBI and Affiliates Deferred Compensation Plan. A portion of the MBI
and Affiliates Deferred Compensation Plan (the “MBI Deferred Plan”) comprising
accounts for certain employees of the Texas Financial Bancorporation acquisition
is merged into the Plan effective February 2, 2002. The transferred MBI Deferred
Plan accounts shall be held in a “Transferred Account” set up under the Plan.
Each MBI Deferred Plan participant who has a Transferred Account set up under
the Plan shall be considered a Participant in the Plan. A Participant’s
Transferred Account shall be subject to the rules of the Plan. In the event the
Participant dies before distribution of his or her entire Transferred Account,
the remaining balance shall be paid pursuant to Section 8(C) of the Plan.




A - 4

--------------------------------------------------------------------------------










APPENDIX B


Supplemental Company Matching Contribution Allocations
Effective for Plan Years beginning on or after January 1, 2010, the Wells Fargo
& Company Deferred Compensation Plan (the “Plan”) is amended to provide credits
for supplemental Company matching contributions pursuant to the rules in this
Appendix B.
Section 1.Eligibility. Employees who have satisfied one year of service as
defined under the Wells Fargo & Company 401(k) Plan (the “401(k) Plan”) and are
eligible to receive Company matching contributions under the 401(k) Plan and who
have entered into an agreement to defer Compensation under this Plan (“deferred
compensation”) which would otherwise have been recognized as “Certified
Compensation” under the 401(k) Plan for a Plan Year shall be eligible to receive
the supplemental Company matching contribution credits (the “Credits”) as
provided under this Appendix B for that Plan Year. Credits under this Appendix
shall be reflected in the Participant’s Deferral Account attributable to the
allocations under this Appendix B as soon as administratively feasible after the
end of the Plan Year in which a Company matching contribution would have been
allocated to the Participant’s 401(k) Plan account if deferred compensation had
been recognized as Certified Compensation in the 401(k) Plan for the Plan Year.
Section 2.Credits. For each Plan Year, the Deferral Account attributable to the
allocations under this Appendix B for each eligible Participant shall receive a
Credit equal to the sum of the amounts determined for each quarter of the Plan
Year as follows:
(a)To be eligible to receive a credit with respect to a particular calendar
quarter, the Participant must have been eligible to receive Employer Matching
Contributions under and as defined in the 401(k) Plan for that quarter.
(b)The amount of the Participant’s Credit under this Appendix B for a calendar
quarter will be equal to the Participant’s “applicable percent” for the Plan
Year as defined below, multiplied by the deferred compensation deducted from the
Participant’s Compensation during that calendar quarter; provided, however, that
such Credit shall be made only with respect to such deferred compensation for
the calendar quarter and any previous calendar quarters in the Plan Year which
when added to the Participant’s Certified Compensation for such Plan Year does
not exceed the Code Section 401(a)(17) compensation limit in effect for such
Plan Year.
(c)Notwithstanding the foregoing, a Participant shall not be entitled to receive
any of the Credit allocated to his or her Deferral Account for a Plan Year (and
such Credit shall be forfeited) unless the Participant’s salary deferral
contributions to the 401(k) Plan for the Plan Year were at least equal to the
lesser of (1) the limit on salary deferral contributions imposed under Code
Section 402(g) for such Plan Year or (2) the maximum amount of salary deferral
contributions that the Participant was permitted to contribute under the terms
of the 401(k) Plan for such Plan Year.
(d)For purposes of this Sec. 2, a Participant’s “applicable percent” for a Plan
Year is equal to the smaller of (i) six percent, or (ii) the percent by which
the Participant has elected to have his or her Certified Compensation reduced
for the purpose of making salary deferral contributions under the 401(k) Plan in
the election that is in effect on January 1 of that Plan Year. The percent
determined under the preceding sentence shall apply to the Participant for the
entire Plan Year without regard to any changes the Participant may subsequently
make in his or her deferral election for purposes of contributions to the 401(k)
Plan.
Section 3.Investment Election. The amount of the Credit pursuant to this
Appendix shall be automatically allocated to one or more Fund Options (other
than the Common Stock Earnings Option) as selected by the Plan Administrator
from time to time as of the date the amount is actually allocated to the
Participant’s Deferral Account. The Participant then can make a subsequent
investment election pursuant to Section 7 of the Plan.
Section 4.Distribution Upon Separation from Service. Distribution of the amounts
accumulated pursuant to this Appendix B (Credits and associated earnings
credits) shall be automatically paid in a lump sum as soon as practicable after
the March 1 immediately following the Participant’s Separation from Service if
the Participant


B - 1

--------------------------------------------------------------------------------





is not a Key Employee, but not later than December 31 of that year. If the
Participant is a Key Employee, distribution shall commence as provided in
Section 9(B) of the Plan.




B - 2

--------------------------------------------------------------------------------






APPENDIX C


Supplemental Discretionary Profit Sharing Contributions


Effective for Plan Years beginning on or after January 1, 2011, the Wells Fargo
& Company Deferred Compensation Plan (the “Plan”) is amended to provide credits
for supplemental discretionary profit sharing contributions pursuant to the
rules in this Appendix C.
Section 1.Eligibility. Employees who have satisfied one year of vesting service
as defined under the Wells Fargo & Company 401(k) Plan (the “401(k) Plan”), are
eligible to receive a discretionary profit sharing contribution under the 401(k)
Plan and who have entered into an agreement to defer Compensation under this
Plan (“deferred compensation”) which would otherwise have been recognized as
“Certified Compensation” under the 401(k) Plan for a Plan Year, shall be
eligible to receive supplemental discretionary profit sharing contribution
credits (the “Credits”) provided under this Appendix C for that Plan Year.
Credits under this Appendix shall be reflected in the Participant’s Deferral
Account attributable to the allocations under this Appendix as soon as
administratively feasible after the end of the Plan Year in which a
discretionary profit sharing contribution would have been allocated to the
Participant’s 401(k) Plan account if deferred compensation had been recognized
as Certified Compensation in the 401(k) Plan for the Plan Year. No Credits under
this Appendix will be allocated under this Plan for a Plan Year unless a
discretionary profit sharing contribution has been made to the 401(k) Plan for
such Plan Year.
Section 2.Credits. For each Plan Year in which a discretionary profit sharing
contribution has been made to the 401(k) Plan, the Deferral Account attributable
to the allocations under this Appendix C for each eligible Participant shall
receive a Credit equal to the discretionary profit sharing contribution
percentage (not greater than 4%) declared under the 401(k) Plan for the Plan
Year multiplied by the deferred compensation deducted from the Participant’s
Compensation during that Plan Year; provided, however, that such Credit shall be
made only to the extent that such deferred compensation for the Plan Year plus
the Participant’s Certified Compensation in the 401(k) Plan for such Plan Year
does not exceed the Code Section 401(a)(17) compensation limit in effect for
such Plan Year.
Section 3.Investment Election. The amount of the Credit pursuant to this
Appendix shall be automatically allocated to one or more Fund Options (other
than the Common Stock Earnings Option) as selected by the Plan Administrator
from time to time as of the date the amount is actually allocated to the
Participant’s Deferral Account. The Participant can then make a subsequent
investment election pursuant to Section 7 of the Plan.
Section 4.Distribution Upon Separation from Service. Distribution of the amounts
accumulated pursuant to this Appendix (Credits and associated earnings credits)
shall be automatically paid in a lump sum as soon as practicable after the March
1 immediately following the Participant’s Separation from Service if the
Participant is not a Key Employee, but not later than December 31 of that year.
If the Participant is a Key Employee, distribution shall commence as provided in
Section 9(B) of the Plan.




C - 1